Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 1 of 19



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                FT. LAUDERDALE DIVISION

                                CASE NO. 18-cv-61185-Ungaro/Hunt

  OJ COMMERCE, LLC

          Plaintiff,

  vs.

  ASHLEY FURNITURE INDUSTRIES, INC.,

        Defendant.
  _____________________________________/

             DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S
        MOTION FOR RECONSIDERATION OR TO ALTER, AMEND, OR FOR RELIEF
                FROM JUDGMENT SO AS TO AMEND ITS COMPLAINT

          Defendant, Ashley Furniture Industries, Inc. (“Ashley”) hereby files this opposition in

  response to Plaintiff’s Motion for Reconsideration or to Alter, Amend, or for Relief from

  Judgment so as to Amend its Complaint (D.E. 29)(“Plaintiff’s Motion”) brought pursuant to Rule

  59(e) and Rule 60(b)(1) in connection with this Court’s Order on Motion to Dismiss (D.E. 27)

  (“Order”).

                                         Preliminary Statement

          Reconsideration is an extraordinary remedy that should be employed only sparingly.

  Reconsideration certainly is not warranted in this case.

          Aside from newly discovered evidence (not applicable here), the only grounds for a

  motion for reconsideration are an intervening change in controlling law or a manifest error of

  law or fact. See, e.g. Young v. NCH Investments, LLC, 2017 WL 7355131, * 1 (S.D. Fla.

  2017)(Ungaro, J) (denying motion for reconsideration brought pursuant to Rule 59 (e)); Benson

  v. QBE Ins. Corp., 2014 WL 12026080, * 1 (S.D. Fla. 2014)(Ungaro, J.)(denying motion for




                                 BILZIN SUMBERG BAENA PRICE & AXELROD LLP
                                     1450 Brickell Avenue, Suite 2300, Miami, FL 33131-3456
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 2 of 19



  reconsideration brought pursuant to Rule 59 (e)); Rexam Airspray, Inc. v. Arminak, 2007 WL

  9701003, *3 (S.D. Fla. 2007)(Ungaro, J.) (denying motion for reconsideration brought pursuant

  to Rule 60(b)(1)). Neither ground exists here.

         The function of a motion for reconsideration “is not to serve as a vehicle to relitigate old

  matters or present the case under a new legal theory” or “to give the moving party another ‘bite

  at the apple’ by permitting the arguing of issues and procedures that could and should have been

  raised prior to judgment.” Budget Truck Rental, LLC v. Dalpra, 2016 WL 6496669, * 1 (S.D.

  Fla. 2016)(Ungaro, J.)(quoting Mincey v. Head, 206 F.3d 1106, 1137, n. 69 (11th Cir. 2000)).

  See also Marrero v. Benitez, 2017 WL 6601468, * 1 (S.D. Fla. 2017)(Ungaro, J.)(“A motion for

  reconsideration should not be used as a vehicle to present authorities available at the time the

  first decision or to reiterate arguments previously made.”)

         Yet Plaintiff’s Motion is both an attempt (1) to re-litigate arguments already correctly

  rejected by this Court and (2) to raise new (equally meritless) arguments which could have been

  raised prior to judgment, but were not. And Plaintiff’s proposed Second Amended Complaint --

  which raises new “alternate facts” wholly contrary to the previously pled facts--serves only to

  emphasize the disingenuous nature of Plaintiff’s claims and the futility of any further

  amendment.

         Plaintiff’s Motion should be denied in its entirety. Far from constituting “manifest

  error,” this Court’s determination to dismiss with prejudice Plaintiff’s Amended Complaint was

  eminently correct.




                                                   2
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 3 of 19



  I. THIS COURT PROPERLY DETERMINED THAT COUNTS I-IV OF THE
     AMENDED COMPLAINT ARE BARRED BY THE FLORIDA STATUTE OF
     FRAUDS

     A. Plaintiff’s “Full Performance” Argument Was Properly Rejected by this Court

         The first supposed “manifest legal error” which Plaintiff argues this Court committed was

  rejecting Plaintiff’s argument that Plaintiff’s supposed “full performance” removed the purported

  oral agreement(s) from the Statute of Frauds. (D.E. 29, pp. 3-8). This Court’s rejection of this

  argument, however, is clearly correct.

         As this Court explained, “Plaintiff’s argument that it fully performed the agreement is

  unavailing as each agreement contemplates that Defendant perform throughout 2018.” (D.E. 27

  at 14). This conclusion is fully supported by the numerous cases which state that, outside of the

  context of a claim for specific performance, “full performance” by one of the parties to an

  alleged oral contract does not remove the contract from the Statute of Frauds. See, e.g. Topp, Inc.

  v. Uniden America Corp., 483 F. Supp.2d 1187, 1194-1195 (S.D. Fla. 2007) (rejecting argument

  that full performance exception applied to claims for money damages and stating: “Florida courts

  have uniformly held that the ‘performance exception’ to the Statute of Frauds, which arose in

  land sale cases, applies only when a plaintiff seeks purely equitable relief.”); Locke v. Wells

  Fargo Home Mortgage, 2010 WL 4941456, *4 (S.D. Fla. 2010)(dismissing complaint because

  full performance exception applies only to claims seeking specific performance); Roberts v.

  Stutman, 2011 WL 13225074, *5 (S.D. Fla. 2011)(full performance exception did not apply to

  action for damages); Eclipse Medical, Inc. v. American Hydro-Surgical Instruments, Inc., 262 F.

  Supp.2d 1334, 1346, and n. 6 (S.D. Fla. 1999)(explaining that “performance exception” to the

  Statue of Frauds when a party “has performed some or all of his duties under an oral contract”

  applies only to claims for specific performance or other purely equitable relief); MY P.I.I., LLC

                                                  3
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 4 of 19



  v. Tognum America, Inc., 2016 WL 7626201, * 7 (S. D. Fla. 2016)(rejecting Plaintiff’s argument

  that because Plaintiff fully performed that equated to “full performance” of the alleged oral

  contract, and explaining that full performance by one party was not an exception to the Statute of

  Frauds in actions seeking solely money damages: “Plaintiff argues that its claim is not barred by

  the Statute of Frauds because it fully performed under the contract. Florida law recognizes the

  doctrine of part performance, whereby ‘full performance by one party to the contract removes an

  oral agreement from the purview of the Statute of Frauds.’ . . However, ‘[t]he doctrine of part

  performance to excuse a failure to comply with the Statute of Frauds is not available in Florida in

  actions solely for money damages.’)(emphasis added)

         Moreover, even putting aside this wealth of case law, there is also no question that

  Plaintiff’s Amended Complaint does not          allege that even Plaintiff fully performed        the

  purported oral agreement(s). Although Plaintiff points to allegations in its Amended Complaint

  that in reliance on Ashley’s purported promises Plaintiff made “significant” investments (D.E. 11

  at ¶¶25-30), Plaintiff nowhere alleges that it fully completed integration with the LTL shipper or

  Ashley’s ATP System or that it fully completed all of the marketing of Ashley’s products that the

  parties purportedly agreed to for the entire 2018 calendar year (this would be absurd on its face).

  Even more importantly, the purported oral agreement(s) alleged in the Amended Complaint

  contemplated that Plaintiff would continue to sell Ashley’s products for the entire 2018 calendar

  year (D.E. 11 at ¶¶ 14,16,18,19, 21, 22, 23), something that obviously Plaintiff did not fully

  perform.

          Tacitly recognizing that it did not allege full performance of the purported oral

  agreement(s) in the Amended Complaint, Plaintiff also seeks leave to further amend so that it can

  allege that it “fully performed.” Not only are such allegations a literal impossibility (i.e, there is

                                                    4
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 5 of 19



  no way Plaintiff continued selling Ashley’s products for the entire 2018 calendar year), but

  leave to amend should be denied altogether for the numerous reasons set forth in Section III

  below. Suffice it to say that far from constituting “manifest error,” this Court’s rejection of

  Plaintiff’s “full performance” argument was eminently correct.

      B. This Court did not Misunderstand Plaintiff’s Allegations, Plaintiff is simply seeking
         to Change Them

         Next, Plaintiff argues that this Court “misapprehended Plaintiff’s allegations when it held

  that ‘each supposed agreement also contains terms contemplating performance through the end

  of 2018.’“ (D.E. 29, p. 8). The Court did not.

        Specifically, Plaintiff suggests that its so-called end-of-2017 agreement did not

  contemplate performance through the end of 2018. But, according to the allegations of the

  Amended Complaint, the alleged “end-of-2017” oral agreement clearly did contemplate

  performance through the end of the 2018 calendar year:

         “19. Towards the end of 2017, Ashley requested OJC update its catalogue of
         Ashley products with the thousands of new and updated items Ashley had rolled
         out for 2018. Ashley reiterated its promise that if OJC undertook this investment,
         it would provide OJC with greater access, increased merchandise, discounts,
         incentives, and support through the 2018 calendar year so that, in 2018, OJC
         would earn back all the money it invested, and more. Ashley knew this update
         would be very costly to OJC.”

  (D.E. 11 at ¶ 19) (emphasis added). Plaintiff’s suggestion that these allegations can be read in

  some other manner defies credulity. Rather than establishing “manifest error” by the Court,

  Plaintiff’s argument simply establishes yet again the disingenuous nature of Plaintiff’s claims.1




  1
    As set forth in Section III B below, Plaintiff’s bad faith is further established through the
  proposed “alternate facts” sought to be pled in the Second Amended Complaint which, inter alia,
  would completely change this so-called end of year agreement.
                                                   5
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 6 of 19



      C. Plaintiff’s New Argument Based on Carving Up Supposedly Enforceable and Non-
         Enforceable Portions of the Purported Oral Agreements Was Not Previously Raised
         and is Contrary to the Allegations of the Amended Complaint


         Plaintiff’s final attempt to establish “manifest error” in connection with this Court’s

  Statute of Frauds determination is based on dividing up the so-called July, September, and

  November oral agreements into enforceable and non-enforceable portions (“green” and “red”

  portions). (D.E. 29, pp. 11-13). While Plaintiff suggests that this argument was previously made

  in its opposition to Ashley’s motion to dismiss the Amended Complaint, it clearly was not. The

  pages of Plaintiff’s response to the motion to dismiss cited by Plaintiff2 simply have nothing to

  do with Plaintiff’s new argument. And, certainly, none of the authorities cited on pages 11-12 of

  Plaintiff’s Motion were previously cited to this Court by Plaintiff.        Accordingly, this new

  argument--based on authorities that could have been cited to this Court before dismissal of the

  Amended Complaint and the closing of the case--is not an appropriate basis on which to seek

  reconsideration. See, e.g. Marrero v. Benitez, 2017 WL 6601468, * 1 (S.D. Fla. 2017)(Ungaro,

  J.)(“A motion for reconsideration should not be used as a vehicle to present authorities available

  at the time of the first decision.”).     Accordingly, for this reason alone, this argument for

  reconsideration should be rejected in its entirety.

         Moreover, even putting aside this dispositive issue, Plaintiff’s belated attempt to further

  divvy up the purported oral agreement(s) (first from one oral agreement to five mini oral

  agreements, and now to sub-agreements within the five mini oral agreements) is completely

  counter to the allegations of the Amended Complaint. Plaintiff’s suggestion that the purported



  2
    Specifically, on page 11 of Plaintiff's Motion (D.E. 29), Plaintiff claims that this argument was
  raised on pages 10-12 of its opposition to Ashley’s Motion to Dismiss the Amended Complaint.

                                                    6
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 7 of 19



  promise to continue to do business with Plaintiff throughout the entire 2018 calendar years was

  “simply an added ‘bonus’ and not the ‘primary promise’ of the contracts” (D.E. 29, p. 13) again

  just defies credulity. As alleged time and time again, the essence of each of the purported oral

  agreements alleged in the Amended Complaint was that Ashley would continue to do business

  with Plaintiff throughout the entire 2018 calendar year. See, e.g. D.E. 11 at ¶¶ 14, 16, 18, 19,20,

  21, 22, 23, 35, 41, 47, 49, 55, 57).

         As with each of Plaintiff’s argument, this new argument would require the Court to

  ignore the existing allegations of the Amended Complaint, and just serves to further underscore

  the correctness of the Court’s dismissal ruling.

  II. THIS COURT PROPERLY DETERMINED THAT PLAINTIFF’S UNJUST
      ENRICHMENT CLAIM FAILS TO STATE A CAUSE OF ACTION AND THAT
      FURTHER AMENDMENT WOULD BE FUTILE

         The Plaintiff also argues that the Court committed “manifest error” when it dismissed

   Plaintiff’s claim for unjust enrichment and determined that further amendment would be futile.

   In making this ruling, the Court explained:

         The Court agrees with Defendant that this claim must be dismissed for failure to
         plausibly plead that “the circumstances are such that it would be inequitable for the
         defendant to retain the benefit without paying the value thereof to the plaintiff.”. . . As to
         retention of the benefit, Plaintiff asserted “Consumers didn’t magically forget the
         marketing efforts when [Defendant] terminated its relationship with [Plaintiff].” . . . This
         does not plausibly allege that Defendant retained the benefit of the alleged marketing. As
         Defendant rightly notes, there is no allegation that Defendant is receiving increased sales
         from the marketing, nor does Plaintiff allege that it “continues to market [Defendant’s]
         products or, even if it did, why this would be beneficial to [Defendant] since [Plaintiff] is
         no longer authorized to sell its products.” Similarly, even if Plaintiff had plausibly
         alleged that Defendant had retained the benefit of the marketing, Plaintiff has not alleged
         that Defendant did so “without paying the value thereof to the plaintiff.” . . . Despite
         Plaintiff’s claims to the contrary, Plaintiff’s complaint does not assert that Defendant
         failed to pay Plaintiff or otherwise provide consideration for the marketing and
         promotion.

  D.E. 27, p. 18. The Court’s observations and rulings are all entirely correct.

                                                     7
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 8 of 19



         In arguing for reconsideration, Plaintiff simply points to the same allegations already

  considered by the Court and debates the Court’s conclusions as to whether these plausibly

  establish (i) retention of a benefit by Ashley (ii) without Plaintiff receiving the value thereof.

  This re-litigation of Plaintiff’s previously rejected arguments is not an appropriate basis for

  seeking reconsideration. See e.g. Marrero v. Benitez, 2017 WL 6601468, * 1 (S.D. Fla.

  2017)(Ungaro, J.)(“A motion for reconsideration should not be used as a vehicle . . . to reiterate

  arguments previously made.”). And, for the reasons discussed at length in Section III below,

  Plaintiff’s belated request to further amend should be denied in its entirety.

  III. PLAINTIFF’S BELATED REQUEST TO FURTHER AMEND ITS COMPLAINT IS
       IMPROPER AND SHOULD BE REJECTED

     A. Eleventh Circuit Precedent on Motions to Amend Filed After a Case is Closed

         Plaintiff’s Motion cites the Eleventh Circuit’s opinion in Higdon v. Fulton Cty., Georgia,

  2018 WL 3860472 (11th Cir. 2018) for the proposition that, even after a judgment of dismissal

  has been entered, leave to amend should be freely granted, and the extremely difficult standards

  necessary to obtain reconsideration under Rule 59(e) or 60(b) do not apply. See Plaintiff’s

  Motion, p. 2. From the Higdon opinion, it is not clear whether the district court in Higdon had

  already entered an order closing the case at the time the Rule 59 (e) motion seeking leave to

  amend was filed. But there are numerous Eleventh Circuit decisions that expressly state that

  where a case already has been closed by the district court, the lenient Rule 15 standard does not

  apply and there is no abuse of discretion in denying such a post-judgment motion seeking leave

  to amend.

         For example, in David Johnson Construction Co., Inc. v. Cleaning Consulting Inc., 772

  Fed. Appx. 934, 937-938 (11th Cir. 2018), the Eleventh Circuit explained:


                                                    8
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 9 of 19



         Post-judgment the plaintiff may seek leave to amend if he is granted relief under
         Rule 59 (e) . . . The District Court dismissed Plaintiff’s complaint for failure to
         state a claim and entered judgment prior to Plaintiff filing the motion for
         leave to amend at issue. And, as explained above, the Court properly denied
         Plaintiff’s request for relief under Rule 59 (e) [because the motion merely
         sought to supplement claims the court previously found to be insufficiently
         pleaded or to add new claims that could have been raised prior to entry of
         judgment]. Thus, we cannot say the District Court abused its discretion in
         denying Plaintiff leave to amend its complaint post-judgment.


  Id. (emphasis added). See also Freeman v. Rice, 399 Fed. Appx. 540, 544 (11th Cir. 2005)( “a

  motion for leave to amend is not appropriate where ‘the court has clearly indicated either that

  no amendment is possible or that dismissal of the complaint also constitutes dismissal of the

  action.” )(emphasis added); Czeremcha v. International Ass’n of Machinists and Aerospace

  Workers, AFL-Cio, 724 F.2d 1552, 1555-56 (11th Cir. 1984) (same); Montford v. Moreno, 2005

  WL 1369563, *8 (11th Cir. 2005)(same).

         Indeed, this Court has previously drawn this distinction, finding that a post judgment

  motion for leave to amend should be denied where grounds for reconsideration had not been

  established pursuant to Rule 59(e):

         [T]he Court notes that Plaintiff does no more than re-litigate old issues and raise
         arguments that could have been raised prior to the entry of the Order. Therefore,
         relief pursuant to Fed. R. Civ. P. 59 (e) is unavailable. . . Similarly, Plaintiff’s
         request for leave to amend the Complaint after it was dismissed and the case
         was closed is belated. Therefore leave to amend must be denied.


  Melyvn H. Miller v. Houlihan Lokey Howard & Zukin, 2006 WL 8433267, * 3 (S.D. Fla.

  2006)(Ungaro, J)(emphasis added)(citing Czeremcha v. International Ass’n of Machinists and

  Aerospace Workers, AFL-Cio, 724 F.2d 1552, 1555-56 (11th Cir. 1984) and Montford v.

  Moreno, 2005 WL 1369563, *8-*9 (11th Cir. 2005)). See also Caringondemand, LLC v. Ventive

  LLC, 2018 WL 3778663, *2 (S.D. Fla. 2018)(Bloom, J.)(“In light of the Omnibus Order’s

                                                 9
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 10 of 19



  adjudication of all pending issues and closure of the case, the Court finds that Plaintiff’s

  request for leave to amend is improper. To find otherwise would allow parties to extend

  litigation ad infinitum, giving them free reign to re-litigate claims by amending a pleading after

  an adverse adjudication of the issues or upon the realization that a critical form of relief was

  never sought in the first instance. Plaintiff’s request for leave to amend must, therefore, be

  denied.”)(emphasis added); Federal Housing Finance Agency v. Deloitte & Touche, LLP, 2017

  WL 1534948, *2 (S. D. Fla. 2017)(Scola, J.)(because plaintiffs did not establish manifest errors

  of law as required pursuant to Rule 59 (e) or Rule 60(b), court denied post-judgment request for

  leave to amend complaint).

          Based on these authorities, Ashley submits that because Plaintiff has certainly not

  established manifest errors in the Court’s Order as required for reconsideration under Rule 59 or

  Rule 60, the Court should deny Plaintiff’s belated request to amend its Amended Complaint.

      B. Plaintiff’s Proposed Second Amended Complaint Improperly Attempts to Allege
         “Alternate Facts”


          Regardless of which standard applies to Plaintiff’s request for leave to amend, this Court

  should also deny Plaintiff’s request because the new “facts” alleged in the proposed Second

  Amended Complaint are a blatant attempt to circumvent the Statute of Frauds and are contrary to

  the facts previously alleged in the Amended Complaint.             The Eleventh Circuit recently

  emphasized something which should be obvious to any officer of the court: there is no such thing

  as “alternate facts:”

          [Plaintiff] argues that because Federal Rule of Civil Procedure 8(d) permits
          plaintiff to plead alternative theories, “it is difficult to conceive of how pleading
          inconsistent facts in an amended complaint can constitute bad faith.” To the
          contrary, that is easy to conceive . . . It is one thing to present inconsistent
          theories of relief in one pleading. It is another thing entirely to test a legal
          theory on one set of facts, lose and suffer an adverse judgment, and then use
                                                    10
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 11 of 19



         the first decision as a roadmap to alter the alleged facts, and then re-plead
         post-judgment. Our case law does not “countenance the old sporting theory of
         justice or the use of the federal courts as a forum for testing alternate legal
         theories seriatim.” Fla Evergreen Foliage v. EI DuPont De Nemours & Co., 470
         F.3d 1036, 1042 (11th Cir. 2006) . . .; see also Addington v. Farmer’s Elevator
         Mut. Ins. Co., 650 F.2d 663, 667 (5th Cir. July 1981)(holding that plaintiff’s
         “attempt[] to establish a new factual basis and legal theory” a year after the suit
         filed supported denying a motion to amend).

  Marchelletta v. Bergstrom, --- Fed. Appx.---, 2018 WL 4603133, * 7 (11th Cir. Sept. 25, 2018)

  (emphasis added).

         In this case, just as in Marchelletta, the Second Amended Complaint contains wholly

  inconsistent facts to those previously pled by Plaintiff.    In addition to simply deleting the

  January meeting previously referenced in the Amended Complaint (and in the original

  Complaint), in the proposed Second Amended Complaint Plaintiff purports to change and divide

  the oral promises allegedly made by Ashley at the various other meetings previously alleged in

  the Amended Complaint. Specifically, the alleged promise to continue to do business with

  Plaintiff through the end of the 2018 calendar year--which was previously the foundation of each

  of the so-called oral “agreements” and clearly violative of the Statute of Frauds--is suddenly

  something called a “separate subsidiary promise.”

         For example, in the Amended Complaint, Plaintiff alleges that to induce Plaintiff to enter

  into an “LTL shipping relationship” with a non-party shipping company, Ashley purportedly

  promised at the July Meeting to continue to do business with Plaintiff through the end of the

  2018 such that Plaintiff would earn back its “substantial investment” in this LTL shipping

  relationship in 2018:

         “14. Ashley induced OJC into making this substantial investment by promising
         OJC that if it undertook this investment, Ashley would grant OJC access to its
         very large product line of LTL only items through the end of 2018. Ashley
         promised OJC that if it undertook this investment, Ashley would provide OJC

                                                 11
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 12 of 19



         with sufficient merchandise, discounts, incentives, and support that, in 2018,
         OJC would earn back all the money it invested, and more.”

  (D.E. 11 at ¶ 14)(emphasis added).

         Yet, in the proposed Second Amended Complaint, the alleged promise which was the

  foundation of the entire oral agreement supposedly reached at the July Meeting--Ashley’s

  purported promise to continue to do business with Plaintiff through the end of 2018--is now

  merely “a separate subsidiary promise,” and the alleged promise that Plaintiff would earn back

  its investment is now completely divorced of any timeframe whatsoever:

         “12. Ashley induced OJC into making this substantial investment by promising
         OJC that if it undertook this investment, Ashley would provide OJC with
         sufficient merchandise, discounts, incentives, and support that OJC would, at a
         minimum, earn back all the money it invested. As a separate subsidiary
         promise, Ashley also promised OJC that in return for this investment, Ashley
         would grant OJC access to its very large product line of LTL only items
         through the end of 2018.”

  (D.E. 29-1 at ¶ 12)(emphasis added).

         The same blatant attempt to change the “facts” to plead around the Statute of Frauds can

  be seen with the respect to the so-called September Meeting, November Meeting, and the end-of-

  2017 Meeting. As to the September Meeting, the Amended Complaint alleges:

         “16. At the September Meeting, Ashley requested OJC run, at great cost, various
         marketing promotions for the coming 2018 calendar year. Ashley promised OJC
         that if it undertook these expenses, OJC would be able to sell Ashley
         products throughout the entire 2018 calendar year and thereby earn back
         these investments. Ashley reiterated its promise that if OJC undertook this
         investment, Ashley would provide OJC with sufficient merchandise, discounts,
         incentives, and support that, in 2018, OJC would earn back all the money it
         invested in these marketing promotions, in addition to the LTL investment.”

  (D.E. 11 at ¶ 16)(emphasis added).

         But now, again, the Second Amended Complaint seeks to change the alleged promise at

  the September Meeting to continue to do business through the entire 2018 calendar year to a

                                                12
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 13 of 19



  mere “separate subsidiary promise,” and to divorce the alleged promise that Plaintiff would earn

  back its investment from any timeframe whatsoever:

         “15. At the September Meeting, the parties entered into an agreement. Ashley
         requested OJC run various marketing promotions for the coming 2018 calendar
         year. Ashley know (sic) OJC would have to expend substantial resources to
         accomplish these marketing promotions. Ashley promised OJC that if it
         undertook these expenses, Ashley would provide OJC with sufficient
         merchandise, discounts, incentives, and support that OJC would, at a
         minimum, earn back all the money it invested in these marketing promotions
         in addition to the LTL investments discussed. As a separate subsidiary
         promise, Ashley assured OJC it would be able to sell even non-LTL Ashley
         products throughout the entire 2018 calendar year.”

  (D.E. 29-1 at ¶ 15)(emphasis added).

         As to the November Meeting, the Amended Complaint alleges:

         “18. Ashley induced OJC into making this substantial investment by promising
         OJC that if it undertook this investment, OJC would have, throughout 2018,
         “live” access to Ashley’s inventory, and would therefore be able to list products
         as soon as Ashley received them, delist products no longer in-stock, and focus
         real-time marketing efforts on in-stock products. Ashley further promised that
         with this greater access, and increased merchandise, discounts, incentives,
         and support throughout the 2018 calendar year, OJC would earn back, in
         2018, all the money it invested, and more.”

  (D.E. 11 at ¶ 18)(emphasis added).

         But, now, the Second Amended Complaint likewise seeks to change the alleged promise

  at the November Meeting to continue to do business through the entire 2018 calendar year to a

  mere “separate subsidiary promise,” and to divorce the alleged promise that Plaintiff would earn

  back its investment from any timeframe whatsoever:

         “18. At the November Meeting, the parties entered into an agreement. Ashley
         requested OJC integrate with its inventory system to improve inventory
         communication between the parties (the “ATP System”). Ashley knew
         establishing this ATP System required OJC to invest in expensive custom
         information technology development. Ashley promised OJC that if it undertook
         this investment, Ashley would provide OJC with sufficient merchandise,
         discounts, incentives, and support that OJC would, at a minimum, earn back

                                                13
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 14 of 19



         all the money it invested in the ATP system in addition to the marketing and
         LTL investments discussed above. As a separate subsidiary promise, Ashley
         assured OJC it would have “live” access to Ashley’s inventory through the
         end of 2018.”

  (D.E. 29-1 at ¶ 18)(emphasis added).

         As to the “end-of-2017 meeting,” the Amended Complaint alleges:

         “19. Towards the end of 2017, Ashley requested OJC update its catalogue of
         Ashley products with the thousands of new and updated items Ashley had rolled
         out for 2018. Ashley reiterated its promise that if OJC undertook this
         investment, it would provide OJC with greater access, increased
         merchandise, discounts, incentives, and support through the 2018 calendar
         year so that, in 2018, OJC would earn back all the money it invested, and
         more. Ashley knew this update would be very costly to OJC.”

  (D.E. 11 at ¶ 19)(emphasis added).

         But, now the Second Amended Complaint seeks to entirely change the end-of-2017

  meeting so that there is no reference whatsoever to continuing to do business throughout the

  2018 calendar year, and the alleged promise that Plaintiff would earn back its investment is

  divorced from any timeframe whatsoever:

         “21. At the End-of-2017 Meeting, the parties entered into an agreement. Ashley
         requested OJC update its catalogue of Ashley products with the thousands of new
         and updated items Ashley had rolled out for 2018. Ashley knew this would be
         very expensive for OJC. Ashley promised OJC that if it did this update,
         Ashley would provide OJC with sufficient merchandise, discounts,
         incentives, and support that OJC would, at a minimum, earn back all the
         money it invested in the update, in addition to the marketing, LTL, and ATP
         investments discussed above.”

  (D.E. 29-1 at ¶ 21)(emphasis added).


         And, finally, as if to emphasize the completely disingenuous nature of Plaintiff’s claims,

  the supposedly critical December Meeting has now been deleted altogether from the proposed

  Second Amended Complaint. There is literally no reference to it whatsoever. Yet, according to


                                                 14
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 15 of 19



  the Amended Complaint, this was the meeting (one of only two alleged in-person meetings)

  wherein Ashley supposedly repeatedly reiterated each of its prior promises to continue to

  business with Plaintiff through the entire 2018 calendar year such that Plaintiff would earn back

  all of its supposed investment and earn a profit in 2018 (see D.E. 11, ¶¶ 20-23)(emphasizing

  “through the end of 2018,” “for the full 2018 calendar year,” “throughout the entire 2018

  calendar year,” “support through the 2018 calendar year” “the entire 2018 calendar year” and

  “the year of 2018.”)(emphasis in original).

            It is difficult to conceive of a more brazen attempt to play with the supposed “facts.”

  This type of gamesmanship should not be countenanced anywhere, but certainly not in federal

  district court. As in Marchelletta, Plaintiff’s request for leave to amend based on “alternate”

  facts should be denied.

      C. Plaintiff’s Proposed Second Amended Complaint Establishes that Further
         Amendment is Futile


            Finally, regardless of which standard applies to Plaintiff’s request for leave to amend, this

  Court should also deny Plaintiff’s request to amend because the proposed Second Amended

  Complaint, now consisting of 12 different counts, only serves to underscore that amendment is

  futile.

            For example, even putting aside the fact that Plaintiff’s new proposed “factual”

  allegations completely contradict the allegations of the Amended Complaint, Plaintiff’s strained

  attempt to divide up the purported promises made as part of each alleged oral agreement is

  improper because, inter alia, there is no allegation whatsoever as to the purported separate

  consideration alleged for each promise. See, e.g. Local No. 234 of United Ass’n of Journeymen

  and Apprentices of Plumbing and Pipefitting Industry of U.S. and Canada v. Henley & Beckwith,

                                                     15
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 16 of 19



  Inc., 66 So.2d 818, 821 (Fla. 1953)(holding complaint based on illegal contract should be

  dismissed and rejecting argument that illegal portion of the agreement could be severed so that

  the remainder of the contract could be enforced: “a contract should be treated as entire when, by

  a consideration of its terms, nature and purpose, each and all of its parts appears to be

  interdependent and common to one another and to the consideration.”)(emphasis added);

  Slusher v. Greenfield, 488 So.2d 579, 581-582 (Fla. 4th DCA 1986)(reversing trial court’s

  decision to “sever” certain portions of employment contract and holding that the agreement was

  indivisible and thus void in its entirety).   Thus, because the purported promise to continue to do

  business through the end of the 2018 calendar year cannot plausibly be divorced as a “separate

  subsidiary promise,” each of the claims other than the claim for unjust enrichment continues to

  be barred by the Statute of Frauds.

          Further, in an effort to supply missing essential terms, the completely new counts for

  “breach of contract implied in fact” all rely on purported “long-term course of dealing” and “post

  contract” course of conduct. See, e.g. D.E. 29-1 at ¶¶ 35, 47, 59, 71. However, such purported

  course of dealing and course of conduct remains entirely unpled. Id.

          Indeed, all of the breach of contract counts in the proposed Second Amended Complaint

  continue to suffer from the fundamental deficiency that the essential terms of the alleged oral

  contracts simply are not alleged -- even though Ashley has raised this point since the inception of

  this case. For example, the Second Amended Complaint still does not allege the terms on which

  Ashley was required to fulfill customer orders sent by Plaintiff throughout the 2018 calendar

  year. Was Ashley required to fulfill any customer order sent by Plaintiff throughout the 2018

  calendar year no matter what the price, credit issues, or other terms? And how could Ashley ever

  possibly know what it would take for Plaintiff to earn profits, let alone what “sufficient

                                                    16
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 17 of 19



  merchandise, discounts, incentives and support” it would take for Plaintiff to do so? Indeed,

  Plaintiff does not allege how Ashley would have known how much Plaintiff invested based on

  the purported oral agreements so as to know what it would take for Plaintiff to earn back its

  investment. These are same pleading deficiencies discussed at length in Ashley’s prior motions

  to dismiss which obviously Plaintiff is simply unable to remedy. See, e.g. D.E. 7, pp. 9-10; D.E.

  13, pp. 14-17; D.E. 19, pp. 7-8.

         Similarly, none of the previously identified pleading deficiencies with respect to

  Plaintiff’s intentional and negligent misrepresentation, promissory estoppel, and unjust

  enrichment claims have been remedied despite the fact that these deficiencies have also been

  raised since the inception of the case. See, D.E. 7, pp. 10-14; D.E. 13, pp. 16-19, D.E. 19, pp. 8-

  10. For example, for the same reasons previously argued, Plaintiff’s misrepresentation claims

  still fail to comply with requirements of Rule 9(b)3, and still involve alleged promises as to the

  future without any allegations establishing how Ashley could possibly know, let alone have

  superior knowledge of,4 the level of business that Plaintiff would generate from customers and


  3
    Indeed, Plaintiff had previously admitted “[m]any of these communications happened over the
  phone, and it would be unreasonable for OJC to guess exactly which one of Ashley’s agents
  made which promises.” (D.E.18 at 15). This admission simply underscores that the pleading
  deficiencies of Plaintiff's misrepresentation claims cannot be corrected and that this is not a valid
  fraud case.
  4
    As explained in the prior briefing, the exception to the rule against predicating a fraud claim on
  future promises requires that the plaintiff plausibly allege that “the person expressing the opinion
  is one having superior knowledge of the subject of the statement and the plaintiff can show that
  said person knew or should have known from facts in his or her possession that the statement
  was false.” Felicia Davis v. Boston Scientific Corp., 2018 WL 2183885, *6 (M.D. Fla. 2018).
  See also Silver v. Countrywide Home Loans, Inc., 760 F.Supp.2d 130, 1343 (S.D. Fla.
  2011)(dismissing misrepresentation claims because, inter alia, representations that the value of
  plaintiff's home would continue to rise and she would not have a problem refinancing were not
  statements of material fact); Kearney v. Travelers Casualty and Surety Co. of America, 2010 WL
  745619 * 3 (M.D. Fla. 2010)(dismissing misrepresentation claim based on allegation that
  defendant "would continue to do business with Plaintiffs in the future” because “these
                                                    17
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 18 of 19



  whether this business would be sufficient for Plaintiff to be profitable. Nor has Plaintiff included

  any factual allegations that would make plausible its conclusory allegation that Ashley knew the

  alleged representations as to the future were false at the time the alleged representations were

  allegedly made.

            The proposed Second Amended Complaint simply underscores that none of the now 12

  counts which Plaintiff seeks to plead can be plausibly pled and that further amendment would be

  futile.

                                                 Conclusion

            Both the Eleventh Circuit and this Court have emphasized on countless occasions that a

  motion for reconsideration is not a vehicle for simply re-litigating previously rejected arguments

  or for raising new arguments and authorities that could have been, but were not, raised prior to

  judgment. Plaintiff’s Motion, however, does just that, raising arguments that have already been

  correctly rejected by this Court or new (equally meritless) arguments that were never raised prior

  to judgment. Plaintiff’s Motion should be denied in its entirety.

                                                Respectfully submitted,

                                                BILZIN SUMBERG BAENA PRICE
                                                & AXELROD LLP
                                                Attorneys for Defendant Ashley Furniture
                                                Industries, Inc.
                                                1450 Brickell Ave, Suite 2300
                                                Miami, Florida 33131
                                                Tel.: (305) 374-7580
                                                Fax: (305) 374-7593

                                        BY:     /s/ Raquel M. Fernandez
                                                MITCHELL E. WIDOM
                                                Florida Bar No. 473911

  misrepresentations are nothing more than promises to perform in the future and are not
  actionable.”).
                                                  18
Case 0:18-cv-61185-UU Document 30 Entered on FLSD Docket 10/30/2018 Page 19 of 19



                                            mwidom@bilzin.com
                                            RAQUEL M. FERNANDEZ
                                            Florida Bar No. 55069
                                            rfernandez@bilzin.com
                                            eservice@bilzin.com


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 30, 2018, I caused the foregoing documents to be

  served on all counsel of record via CM/ECF system.


                                            By: /s/ Raquel M. Fernandez
                                                   Raquel M. Fernandez, Esq.




                                               19
